IN THE UNlTED STATES D|STRICT COURT
FOR THE SOUTHERN DlSTFl|CT OF OH|O
WESTEFlN D|V|S|ON

HOBART CORPORAT|ON, et a/.,

P|aintiffs,

v. _ Case No. 3:13-cv-‘l 15
DAYTON POWER & |_|GHT JUDGE WALTER H. R|CE
CONIPANY, et a/.,

Defendants.

 

DEC|S|ON AND ENTRY OVERRUL|NG WlTHOUT PREJUD|CE JO|NT
l\/IOT|ON FOR APPROVAL OF PART|AL SETTLE|VIENT AGREE|V|ENT
BETWEEN PLA|NT|FFS AND BR|DGESTONE A|ViERlCAS TlRE
OPERAT|ONS, LLC (DOC. #855)

 

This matter is currently before the Court on the Joint lV|otion for Approval of
Partia| Sett|ement Agreement Between P|aintiffs and Bridgestone Americas Tire
Operations, LLC (”BATO”), Doc. #855. Defendants Waste |Vlanagement of Ohio,
|nc.r and Pharmacia, LLC, filed Objections to the Joint |Viotion. Docs. ##878, 879.
Defendants SherWin-Wi||iams Company and Cox |Vledia Group Ohio, |nc., joined in
those Objections. Docs. ##901, 903. Ora| argument Was held on January 14,
2019.

Having fully considered the arguments raised by the parties in their briefs
and at oral argument, the Court OVERRULES WlTHOUT PREJUD|CE the Joint
|Vlotion for Approva| of Partia| Settlement Agreement Betvveen P|aintiffs and BATO,

Doc. #855. A|though settlements are certainly encouraged in CERCLA cases, the

potential prejudice to the remaining Defendants must also be considered. The
objecting Defendants have identified several Ways in Which the Partial Settlement
could result in prejudice to all remaining Defendants.

The Court has determined that the best course of action is to rule on the
pending motions for summary judgmentl Once it is determined Which Defendants
remain in the |itigation, the Court Wi|| convene a status conference during which it
will chart the future course of this litigation and discuss possible settlement
options. if a global settlement is not achieved, P|aintiffs and Bridgestone may then
re-file their Joint N|otion for Approval of Partia| Settlement Agreement. |f the
Court ultimately overrules that motion, it vvi|| give BATO the opportunity to file a

motion for summary judgment prior to trial.

Date: January 15, 2019 L\j"/' >@

WALTER H. R|CE
UNlTED STATES D|STR|CT JUDGE

 

